DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 8/31/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12,  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20180328139 A1 to Mhaskar, in view of US 20140020898 A1 to Holderman.
Mhaskar discloses:
11. (Previously Presented) A completion assembly, comprising: 
a wellbore completion component 100;
a dissolvable pipe plug 170,172,174 secured within an aperture defined in the wellbore completion component (Figure, 2b, 3A); and 

However Mhaskar does not explicitly disclose an upper liner and a lower liner, or that the component interposes the upper and lower liners.
Holderman teaches a completion assembly 10 with  an upper liner and a lower liner, and screen assemblies 24 interposing the upper and lower liners. (Figure 1, at least one screen assembly is between upper and lower section of liner)
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Mhaskar to place his base pipe assembly between upper and lower liners, as is typical, and in view of Holderman, to as to provide filtering of unwanted material [0023].
12. (Original) The completion assembly of claim 11, wherein the pipe plug is made of a dissolvable material selected from the group consisting of a dissolvable metal, a galvanically-corrodible metals, a degradable polymer, a degradable rubber, borate glass, polyglycolic acid, polylactic acid, a dehydrated salt, and any combination thereof. [0050]
16. (Original) The completion assembly of claim 11, wherein the shield is coupled to the wellbore completion component by at least one of threading, welding, press-fitting, gluing, and any combination thereof. [0048]

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20180328139 A1 to Mhaskar, and US 20140020898 A1 to Holderman, further in view of US 20080135249 A1 to Fripp.
Regarding claim 13: Mhaskar discloses a reactive metal [0052], however fails to explicitly disclose wherein the pipe plug is made from two or more dissimilar metals capable of undergoing independent galvanic corrosion.
Fripp teaches a dissolvable plug wherein the pipe plug is made from two or more dissimilar metals capable of undergoing independent galvanic corrosion.(Figure 6, [0051])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the plug of Mhaskar to be  made from two or more dissimilar metals capable of undergoing independent galvanic corrosion, in view of Fripp, so as to have a way to dissolve the plug without the need to use an acid [0003].
Furthermore, this would amount to no more than  simple substitution of one known element for another to obtain predictable results; 
Regarding claim 14: Mhaskar discloses a reactive metal [0052], however fails to explicitly disclose wherein the pipe plug is made of a first galvanically-corrodible metal and the wellbore completion component is made of a second galvanically-corrodible metal that forms a galvanic pair with the first galvanically-corrodible metal.
Fripp teaches a dissolvable plug wherein  the pipe plug is made of a first galvanically-corrodible metal and the wellbore completion component is made of a second galvanically-corrodible metal that forms a galvanic pair with the first galvanically-corrodible metal.(Figure 4, [0038])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  
Furthermore, this would amount to no more than  simple substitution of one known element for another to obtain predictable results; 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 20180328139 A1 to Mhaskar, and US 20140020898 A1 to Holderman, further in view of US 20060118296 A1 to Dybevik.
Regarding claim 15: Mhaskar discloses:
15. (Original) The completion assembly of claim 11, wherein the wellbore completion component comprises a ribbed sub (Figure 2A), however fails to explicitly detail that it has a coupling that threadably couples the lower liner to the upper liner.
Dybevik teaches screen assembly around a base pipe  16 where each end has threads for allowing the base pipe to be couple to pipe lengths 14. [0061].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Mhaskar to have threads at the end of his completion component so as to couple the base pipe to the upper and lower liner, in view  of Dybevik, as so as to effect the coupling [0061].  Furthermore, this would amount to no more than the use of a notoriously conventional technique to  improve similar devices (methods, or products) in the same way.

Allowable Subject Matter
Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180363453 A1 teaches a plug with a tracer.
	US 20180087369 A1 teaches a downhole component with a degradable cap and a tracer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674